HEDRICK, Judge.
Appellate Rule 12(a) provides,
“Time for Filing Record on Appeal. Within 10 days after certification of the record on appeal by the clerk of superior court, but no later than 150 days after giving notice of appeal, the appellant shall file the record on appeal with the clerk of the court to which appeal is taken.”
The record on appeal in this case was certified by the clerk on 30 September 1976; however, the record was not filed in the Court of Appeals until 10 November 1976.
We think it appropriate to repeat what Chief Judge Brock said in Ledwell v. County of Randolph, 31 N.C. App. 522, 523, 229 S.E. 2d 836, 837 (1976):
*238“The time schedules set out in the rules are designed to keep the process of perfecting an appeal to the appellate division flowing in an orderly manner. Counsel is not permitted to decide upon' his own enterprise how long he will wait to take his next step in the appellate process. There are generous provisions for extensions of time by the trial court if counsel can show good cause for extension.
“The North Carolina Rules of Appellate Procedure are mandatory. ‘These rules govern procedure in all appeals from the courts of the trial divisions to the courts of the appellate division; . . .’ App. R. 1 (a).”
For defendant’s failure to comply with the Rules of Appellate Procedure, the appeal is
Dismissed.
Judges Morris and Arnold concur.